Citation Nr: 0113437	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant was a member of the Oklahoma Army National 
Guard (ARNG).  She had several periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  The instant claims arise from injuries 
sustained in an electrical shock accident which occurred 
during INACDUTRA in June 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board observes that the appellant 
requested and was scheduled for a hearing at the RO; however, 
in October 2000, the appellant canceled her request for a 
hearing. 

In addition, the appellant appears to be pursuing a claim for 
service connection for a neuropsychiatric disorder, including 
severe depression.  This issue is not otherwise developed for 
appellate review, and as such is not before the Board for 
consideration at this time.  The Court has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  The RO should 
determine whether the appellant's claim has been addressed.

The issue of service connection for migraine headaches is 
discussed in the Remand section of this decision.



FINDINGS OF FACT

1.  The Board, in an August 1989 decision, denied entitlement 
to service connection for a low back disorder.  That decision 
represents the last final disallowance of entitlement to 
service connection.

2.  The appellant has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a low back disorder.

3.  The evidence submitted in support of the appellant's 
petition to reopen her claim for service connection for a low 
back disorder is cumulative.


CONCLUSIONS OF LAW

1.  The August 1989 Board decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-476, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the appellant in the development 
of these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  The Board finds that all 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 C.F.R. § 3.159; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991); see also, Hodge v. West, 
155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when determining 
whether the evidence is new and material, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), wherein the Court held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that new and material evidence has not been 
submitted to reopen the appellant's claim for a low back 
disorder as previously denied by the Board in August 1989.  
The Board agrees with the RO's decision.

In the instant case, service connection was initially denied 
for a low back disorder by the Board in an August 1989 Board 
decision.  In making that decision, the Board considered 
extensive private, military, and VA medical treatment 
records, VA examinations from 1981 through 1988, and the 
appellant's statements and testimony.  A June 1981 medical 
examination revealed that the appellant was service on 
inactive duty for training when she was shocked by an 
electrical current.  A few hours later she reported that her 
hand was sore, swelling, and changing color.  On evaluation, 
there was discoloration of the right arm, swelling of the 
hands, and numbness of her third finger.  The diagnoses 
included internal burns and stimulated heartbeat.  Private 
and military medical records from August 1981 to April 1985 
show complaints of pain, stiffness, muscle spasm in the back, 
neck and right shoulder, and numbness in the right arm, hand, 
and fingers.  Diagnoses included carpal tunnel syndrome, 
cervical disc syndrome, residuals of electric shock, 
residuals of surgery for right carpal tunnel syndrome, and 
cervical myofascitis secondary to electrical shock injury.   

A November 1984 VA examination revealed right trapezius 
muscle spasms and paresthesia of the right upper arm.  VA 
medical records from May 1987 to September 1987 reflect 
findings of myofascitis related to the electrical injury with 
hyperesthesia and muscle spasm over the deltoid area 
appearing to be the result of a burn injury to the brachial 
plexus.  VA x-ray evaluation of the lumbar spine revealed no 
abnormalities.  An October 1987 VA examination reflected the 
appellant's complaints of stiffness, pain, and swelling of 
the neck muscles, numbness in the right arm and hand, and 
stiffness and pain in the low back.  Examination of the 
lumbar spine revealed normal range of motion without 
complaints of pain.  The diagnosis was chronic pain syndrome 
secondary to electrical shock.  A May 1988 VA examination 
revealed diagnoses of status post electrical shock with 
residual complaints of muscle spasm and numbness on the right 
side of the upper body and swelling of the right hand and 
carpal tunnel syndrome with carpal tunnel release.  At an 
August 1988 VA neurological examination, the impression was 
post electrical injury syndrome of the right upper extremity 
and shoulder area.  

The Board observes that service connection had been granted 
for right carpal tunnel syndrome secondary to electrical 
shock.   In its August 1989 decision, the Board noted that 
the complaints pertaining the lumbar spine began several 
years after the electric shock injury, that clinical records 
did not disclose any abnormalities of the lumbar spine.  

Evidence submitted since the Board's August 1989 decision 
consists, in essence of VA medical records from 1997 to 1998 
for the appellant's multiple physical complaints primarily 
involving her right shoulder, arm, and hand, but also include 
low back complaints.  Diagnoses include reflex sympathetic 
dystrophy and numerous symptoms related to electrical shock.  
A September 1998 notation states that lumbar spine films and 
CT scans of the lumbar spine were normal.  The appellant also 
submitted a letter from M. R. B., M.D., dated October 1998, 
which noted that the appellant presented with a long history 
of apparent right upper shoulder and arm pain.  He noted that 
she demonstrated significant tenderness and limitation of 
motion in the right upper extremity.  He opined that she had 
reflex sympathetic dystrophy.  Dr. B.'s letter makes no 
mention of a lower back disability.  A May 1999 VA 
examination contains no complaints, findings, or diagnosis of 
a low back disability. 

The Board notes that the appellant is competent to report 
that on which she has personal knowledge, that is what comes 
to her through her senses.  Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  However, to the extent that the appellant 
contends that she has a low back disorder that is related to 
the electrical shock received on inactive duty for training, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet. App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
(lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, these 
contentions are duplicative of contentions made in connection 
with hers prior claim.  This evidence is not new. 

The additional pertinent medical records provide the same 
information and conclusions previously considered, and, 
accordingly, are all cumulative of medical evidence of record 
at the time of the August 1989 decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The Board notes that the 
additional evidence does not contain a competent expert 
opinion relating any current lower back disorder with the 
electric shock accident in June 1981, during INACDUTRA. 

Thus, the Board finds that none of the evidence submitted 
since the August 1989 Board decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the appellant has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for a low back 
disorder.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a lower back 
disorder, and the claim is denied.


REMAND

As previously noted, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the appellant claims that she developed migraine headaches 
secondary to an electrical shock accident which occurred 
during service in June 1981.  In a September 1998 VA clinical 
evaluation, she indicated that she had received a 
neurological workup at the VAMC Oklahoma in 1982 or 1984.  
The examiner indicated there was no record of this 
evaluation.  The RO should make an attempt to obtain this, or 
any other VA treatment records for headaches which may be 
available.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant treatment for her migraine 
headache disorder claimed on appeal not 
already associated with the claims file.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the appellant.  To the extent an attempt 
to obtain records is unsuccessful, the 
claims folder should reflect the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The appellant should be scheduled for 
a VA neurological examination to 
determine the nature and etiology of her 
migraine headaches.  The claims folder 
should be made available to the examiner 
prior to the examination.  The examiner 
should provide an opinion as to whether 
the appellant's has migraine headaches, 
and if so whether it is more likely than 
not that the appellant headaches are 
related to her electrical shock injury.  
The examiner should provide a complete 
rationale for this opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


